Citation Nr: 0941110	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability in excess of 10 percent for 
service-connected recurrent right spontaneous pneumothorax, 
status post right thoracotomy with resection of pleural blebs 
and pleural ablation with mild chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating.  In 
March 2008, the Board remanded this case.  

The Board previously referred to the agency or original 
jurisdiction the issues of service connection for asthma and 
bi-apical pleural scarring for appropriate action.  The Board 
again refers these matters to the agency or original 
jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Board previously remanded this case for a current 
examination as the Veteran claimed an increase in disability 
since the last July 2004 examination was conducted.  In 
February 2009, the Veteran was afforded a VA examination to 
include pulmonary function tests (PFTs).  

The Veteran is rated as 10 percent disabling under Diagnostic 
Code 6843-6604.  The Veteran's service-connected disability 
is evaluated under the rating criteria for traumatic chest 
wall defects, including pneumothorax, at 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  Disabilities under this Code are in 
turn evaluated under the General Rating Formula for 
Restrictive Lung Disease and require the use of pulmonary 
function testing.  The rating criteria under Diagnostic Code 
6604 are identical.  

Under this formula, a 100 percent evaluation is warranted if 
the Forced Expiratory Volume in one second (FEV-1) is less 
than 40 percent of predicted value, or; the ratio of FEV-
1/Forced Vital Capacity (FVC) is less than 40 percent, or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or there is right ventricular hypertrophy, or there is 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or; there is an episode(s) of acute 
respiratory failure, or the Veteran requires outpatient 
oxygen therapy.

If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit), a 60 percent evaluation is warranted.

A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 
percent of predicted, or the FEV- 1/FVC is 56 to 70 percent 
of predicted, or the DLCO (SB) is 56 to 65 percent of 
predicted.

A 10 percent rating requires FEV-1 of 71- to 80-percent 
predicted value, or; the ratio of FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) is 66- to 80-percent predicted.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of PFTs in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" has seven provisions.  The Board notes that 
diagnostic code under which the Veteran is rated is among the 
diagnostic codes noted under 38 C.F.R. § 4.96(d), however, a 
review of the regulatory changes which affect the current 
claim, reveals that all regulatory changes pertinent to this 
claim are non-substantive in nature, and merely interpret 
already existing law.

On the recent February 2009 VA examination, although PFTs 
were performed, the DLCO (SB) value was not provided which is 
necessary to rate the Veteran's lung disability.  In light of 
the foregoing, the Veteran should be afforded new PFTs on 
examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for VA pulmonary 
examination, which includes pulmonary 
function tests.  The examiner should 
review the claims folder prior to 
examination.  The examiner should 
provide:

FEV-1; FEV-1/FVC; and DLCO (SB) percent 
predicted values.  If DLCO is not done, 
the examiner must explain why the test 
would not be useful or valid in this 
particular case.

The examiner should also report maximum 
exercise capacity findings and state 
whether there is cardiac or respiratory 
limitation, cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute 
respiratory failure; or whether the 
Veteran requires outpatient oxygen 
therapy.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

